Citation Nr: 1114907	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, diagnosed as pseudofolliculitis barbae (PFB).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March to July 1975, and from June to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2010, the Board found new and material evidence had been submitted, and reopened and remanded this service connection claim for PFB to the RO for further development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran had a shaving profile in service; post-service treatment for PFB has been noted.


CONCLUSION OF LAW

A skin disorder, diagnosed as PFB, was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PFB.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be awarded for certain disabilities, such as malignant tumors, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to the Board's March 2010 remand order, the Veteran was afforded a VA dermatological examination in May 2010.  The examiner reviewed the claims file, and noted that the Veteran was on shaving profile during his periods of active service.  

Because of his past difficulties shaving, the Veteran currently maintained a full, trim beard and occasionally used medicated creams for his PFB as needed.  Some pain and itching of the face was also reported.  On physical examination, no PFB was evident as the Veteran maintained a full beard; however, the examiner expected PFB to recur.  The examiner also stated it was at least as likely as not that PFB was related to service.  

The Board has also considered the Veteran's statements that he has experienced "razor bumps" since service, for which he grew out his beard and occasionally used topical medication. The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report observable symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In the present case, the Board finds the Veteran's statements about the chronicity of his PFB to be credible, as they are consistent with the medical and other competent evidence of record.  The Board also finds him competent to report symptomatology such as a skin rash, which is readily observable to laypersons.  

Taking the evidence of record in its totality, the Board finds that, after affording the Veteran the benefit of the doubt pursuant to 38 U.S.C.A. § 5107(b), service connection for PFB is warranted.  Such a disorder was demonstrated within the service treatment records, resulting in a shaving profile, and he has provided both credible and competent testimony regarding the continuity of his PFB symptomatology since service separation.  

Furthermore, a competent VA medical examiner has found that the Veteran's current PFB is related to the same disorder which began during service.  In conclusion, the award of service connection for PFB is warranted.  Therefore, the appeal is granted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Because the Veteran has been awarded a full and complete grant of the benefit sought on appeal, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for a skin disorder, diagnosed as PFB, is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


